        Case 2:16-cv-00159-JHS Document 124 Filed 07/24/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


GARDNER DENVER, INC.,

                       Plaintiff,
                                                               CIVIL ACTION
       v.                                                      NO. 16-0159

ARCH INSURANCE COMPANY, et al.,

                       Defendants.


                                           ORDER

       AND NOW, this 24th day of July 2019, upon consideration of Lions Gate Entertainment

Corp., Starz Acquisition, LLC, and Starz Entertainment, LLC’s Motion to Intervene and Partially

Unseal the Transcript of the September 15, 2017 Hearing (Doc. No. 121), Plaintiff Gardner

Denver’s Inc., Joinder in the Motion to Partially Unseal the Transcript (Doc. No. 122), and the

Consent Motion to Partially Unseal the Transcript of the September 15, 2017 Hearing (Doc. No.

123), it is ORDERED as follows:

    1. Lions Gate Entertainment Corp., Starz Acquisition, LLC, and Starz Entertainment,

       LLC’s Motion to Intervene and Partially Unseal the Transcript of the September 15,

       2017 Hearing (Doc. No. 121) is WITHDRAWN.

    2. The Consent Motion to Partially Unseal the Transcript of the September 15, 2017

       Hearing (Doc. No. 123) is GRANTED.

    3. Lions Gate Entertainment Corp., Starz Acquisition, LLC, and Starz Entertainment, LLC

       shall be permitted to intervene in the above-captioned matter for the purpose of seeking

       access to the Transcript (Doc. No. 65) ordered released in this Order.

    4. The Clerk of Court shall UNSEAL the Transcript of the September 15, 2017 Hearing

       (Doc. No. 65), but shall only release the portions of the Transcript that are not redacted
 Case 2:16-cv-00159-JHS Document 124 Filed 07/24/19 Page 2 of 2




in Exhibit A, which is attached to this Order. For reference purposes only, the following

portions of the transcript shall be redacted:

Sealing Begins – Page/Line                             Sealing Ends – Page Line

Page 13, Line 9 (part of text only)                    Page 13, Line 16 (part of text only)
Page 14, Line 18 (part of text only)                   Page 14, Line 21
Page 15, Line 9 (part of text only)                    Page 15, Line 20
Page 17, Line 25                                       Page 18, Line 5
Page 18, Line 7                                        Page 18, Line 11
Page 18, Line 13                                       Page 18, Line 14
Page 19, Line 23 (part of text only)                   Page 20, Line 2
Page 22, Line 23                                       Page 23, Line 2
Page 27, Line 10 (part of text only)                   Page 27, Line 12 (part of text only)
Page 27, Line 14 (part of text only)                   Page 28, Line 3
Page 30, Line 5                                        Page 30, Line 10




                                                BY THE COURT:



                                                / s/ J oel H. S l om sk y
                                                JOEL H. SLOMSKY, J.
